DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichiro (JP 2011152599A) which is provided in the Applicant admitted prior art via the IDS. 
Regarding claims 1 and 6, Koichiro teaches a robot system and method (see at least [0001, 0012]), including: 
a work object, having a first surface, a second surface and a third surface, wherein the work object frame of reference is defined by a first coordinate line, a second coordinate line, and a third coordinate line at intersections of the first surface, the 
a manipulator holding a touch probe (see at least [0012-0016] which teaches a robot hand flange tool having a touch sensor); and 
a robot controller having a motion control module, a calculation module and a memory module (see at least [0012] which teaches a control device for controlling the robot by memorizing the sensor measurement values and the robot position and orientation at the time of tool contact); wherein: 
the motion control module is adapted for controlling the manipulator to touch a first number of locations on the first surface of the work object positioned by the robot touch probe to measure their actual locations on the first surface in the robot frame of reference, touch a second number of locations on the second surface of the work object positioned by the robot touch probe to measure their actual locations on the second surface in the robot frame of reference, and touch a third number of locations on the third surface of the work object positioned by the robot touch probe to measure their actual locations on the third surface in the robot frame of reference (see at least [0031] which teaches the robot is numerically controlled by a relative amount from the coordinate system Σ1, the tool is brought into contact with three side surfaces of the positioning jig…at this time the robot posture is fixed to a fixed posture. Again as noted in [0012], the jig of Koichiro is interchangeable with a work table or work piece); 

the calculation module is adapted for calculating orientation and origin of the work object frame of reference from the robot frame of reference based on the measured first, second and third coordinates for the measured locations, where the work object is positioned in the robot cell (see at least [0043] which teaches three places of the upper surface 22a of the rectangular parallelepiped jig | tool 22, two places of the side surface 22b, and one place of the side surface 22c are measured). 
Regarding claims 2 and 7, Koichiro teaches wherein: 
the calculation of the first coordinate transformation includes: determining orientation of the work object frame of reference relative to the robot frame of reference based on orientations of the first coordinate line, the second coordinate line and the third coordinate line which are calculated by applying algorithm of square fitting respectively to the measured first, second and third coordinates for the measured locations (see again at least [0043] and at least [0048, 0049] which teaches the use of a square fitting calculation); and 
determining the origins between of the work object frame of reference and the robot frame of reference based on coordinate in the robot frame of reference for the converging point of the first, second and third coordinate line which is calculated by applying algorithm of square fitting respectively to the measured first, second and third 
Regarding claims 3 and 8, Koichiro teaches orientations of the second and third coordination lines of the fixture frame of reference may be regulated to be normal to that of the first coordination line of the fixture frame of reference in the robot frame of reference (see at least [0049] and figures 2, 4-6). 
Regarding claims 4, 9, 11-12, and 16-17 Koichiro teaches the first, second and third surface are arranged substantially perpendicular to each other (see at least [0042, 0043] and figure 2 which teach the jig/work table/workpiece is a cuboid). 
Regarding claims 5, 10, 13-15, 18-20, Koichiro teaches the first number amounts equal to or above three; the second number amounts equal to or above three; and the third number amounts equal to or above three (see at least [0047, 0051] which teaches three points are selected at each of the top and side surfaces). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form. The Examiner notes US 2006/0247817, which is provided in the IDS, and US 2002/0148275 as teach at least a majority of the limitations of the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664